694 F.2d 648
82-2 USTC  P 9702
GATES RUBBER COMPANY, AND SUBSIDIARIES, Appellee,v.COMMISSIONER OF INTERNAL REVENUE, Appellant.
No. 81-1523.
United States Court of Appeals,Tenth Circuit.
Dec. 3, 1982.

George L. Hastings, Jr., Tax Div., Dept. of Justice, Washington, D.C.  (with John F. Murray, Acting Asst. Atty. Gen., Michael L. Paup and Gary R. Allen, Tax Div., Dept. of Justice, Washington, D.C., on the brief), for appellant.
Buford P. Berry, Dallas, Tex.  (with J.W. Bullion and Emily A. Parker, Dallas, Tex., on the brief), of Thompson & Knight, Dallas, Tex., for appellee.
Before BARRETT, McKAY and LOGAN, Circuit Judges.
PER CURIAM.


1
In this appeal we are asked to decide whether the costs of drilling offshore exploratory oil and gas wells from mobile rigs are deductible in the year in which they are incurred as "intangible drilling and development costs" under 26 U.S.C. Sec. 263(c) and Treas.Reg. Sec. 1.612-4(a) ("the IDC option").  The Tax Court, 74 T.C. 1456, ruled in favor of the taxpayer and against the Commissioner.


2
All parties agree that the issue in this case is identical with the prior consideration of this issue by the Third Circuit in Sun Co. v. Commissioner, 677 F.2d 294 (3rd Cir.1982).  The Third Circuit held for the taxpayer.  We agree with the Third Circuit.


3
AFFIRMED.